Reversing.
This action was instituted in the Pike circuit court on July 13, 1926, by the appellee, seeking to recover judgment from the appellant and H. T. W. Coal Company jointly for the sum of $300 for wages alleged to be due him for services rendered by him as clerk in the company's store, and also $72 which was alleged to be due him by reason of being the owner of script issued by the H. T. W. Coal Company and assigned to him.
After the allegation on the item of $72 for script, the petition states:
    "That the appellee was employed by the president and general manager of the H. T. W. Coal Company as a clerk in its store, and thereafter performed his duties as such until May 1, 1926, at which time he was discharged from further services."
It will be observed from the allegation of the petition that it nowhere states that appellant herein employed the appellee or issued the script which he claims to own. No allegation whatever is made showing any obligation of appellant to pay appellee in any amount whatever for script issued by it or for services rendered *Page 120 
by the appellee for it, consequently the petition did not state a cause of action against appellant, and the demurrer filed by it on July 13, 1926, should have been sustained. No cause of action is stated in the petition and all further proceedings and the trial had was error.
The appeal is granted, the judgment against appellant herein is reversed, and cause remanded for further proceedings consistent herewith.